Name: Commission Regulation (EEC) No 387/91 of 18 February 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export to Poland amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 219/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2. 91 Official Journal of the European Communities No L 45/ 13 COMMISSION REGULATION (EEC) No 387/91 of 18 February 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export to Poland amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 219/91 Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 219/91 (8) ; whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas Regulation (EEC) No 219/91 should be repealed ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies ('), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector Q, as last amended by Regulation (EEC) No 211 /91 (6) ; Whereas in order to ensure that beef sold is exported the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Article 1 1 . A sale shall be organized of approximately :  10 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 January 1991 ,  10 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 January 1991 ,  10 000 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 January 1991 . 2. This meat must be imported into Poland. 3. Subject to the provisions of this Regulation , the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84. The provisions of Commission Regulation (EEC) No 985/81 (9) shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and hindquarters the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto.(') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 238, 6. 9 . 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 241 , 13 . 9 . 1980, p. 5 . 0 OJ No L 24, 30 . 1 . 1991 , p. 11 . 0 OJ No L 55, 1 . 3 . 1988, p. 1 . (8) OJ No L 26, 31 . 1 . 1991 , p. 11 . 0 OJ No L 99, 10 . 4. 1981 , p. 38 . No L 45/ 14 Official Journal of the European Communities 19. 2. 91 3 . As regards the security provided for in paragraph 1 the payment within three months as referred to in para ­ graph 2 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (2). Article 3 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. Article 4 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams . 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 300 per 100 kilo ­ grams of bone in beef. Article 5 In respect of meat sold under this Regulation no export refund shall be granted. Article 6 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock' the following item and footnote are added : 78 . Commission Regulation (EEC) No 387/91 of 18 February 1991 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Poland (78). 5. An offer shall be valid only if :  it relates to a total minimum quantity of 10 000 tonnes expressed in product weight,  it relates to an equal weight of forequarters and hind ­ quarters and shall contain a single price per tonne expressed in ecus for the whole quantity of bone-in beef specified in the offer. 6 . In order to meet the conditions provided for by paragraph 5 the operator may submit part offers in several Member States. If so,, those offers shall contain the same price expressed in ecus. Immediately after submitting tenders or purchase applica ­ tions the operator shall send a copy hereof to the Commission of the European Communities. Division VI/D.2, 130 rue de la Loi B-1049 Brussels (telex 220 37 b Agree). 7. Intervention agencies shall only conclude selling contracts upon verification, in collaboration with the Commission's Services, that the conditions referred to in paragraphs 5 and 6 have been met. 8 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 26 February 1991 . 9 . Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 2 1 . Before taking over the meat the purchaser shall lodge with the intervention agency in respect of each quantity he takes over, a security intended to guarantee payment of the purchase price. The amount of the secu ­ rity per 100 kilograms shall be equal to the purchase price plus ECU 10 . 2. By way of derogation from Article 19 of Commis ­ sion Regulation (EEC) No 2173/79 (') the purchase price shall , in respect of each quantity taken over by the purchaser, be paid to the intervention agency within three months of the date on which the meat is taken over. (78) OJ No L 45, 19 . 2. 1991 , p. 13 .' Article 7 Regulation (EEC) No 219/91 is hereby repealed . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 251 , 5. 10 . 1979, p. 12. (2) OJ No L 205, 3 . 8 . 1985, p. 5. 19 . 2. 91 Official Journal of the European Communities No L 45/ 15 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I  ALLEGA TO /  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  [Ã Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (t6vot) Quantities (tonnes) Quantites (tonnes) Quantita (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  EK&lt;ppa £6n.eves Ã Ã µ Ecu avd T6VO Minimum prices expressed in ecus per tonne Prix minimaux exprimes en ecus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Bundesrepublik Deutschland  Vorderviertel, stammend von : Kategorien A/C  Hinterviertel, stammend von : 5 000 485 Kategorien A/C 5 000 485 France .  Quartiers avant, provenant de : Categorie A/C, classes U, R et O 5 000 485  Quartiers arriÃ ¨re, provenant de : Categorie A/C, classes U, R et O 5 000 485 Italia  Quarti posteriori, provenienti da : categoria A, classi U, R e O 5 000 485  Quarti anteriori, provenienti da : categoria A, classi U, R e O 5 000 485 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel. (06 9) 1 56 40 App. 772/773, Telex : 04 1 1 56 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 4538 84 00, tÃ ©lex 26 06 43 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro 81 I-00185 Roma Tel . 49 57 283  49 59 261 Telex 61 30 03